Citation Nr: 0813324	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the Philippine Guerilla and 
Combination Service from January 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In filing his 
notice of disagreement and substantive appeal, the veteran 
made clear that he only wished to appeal the denial of a 
grant of TDIU.  There is, however, some indication that the 
veteran believes his service-connected disabilities to have 
grown in severity.  The matter is referred to the RO, and the 
veteran is encouraged to submit a new claim for an increase 
in ratings should he feel his conditions have grown in 
severity.

The appeal has been advanced on the docket due to the 
advanced age of the veteran.  


FINDING OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 30 percent; residuals 
of a shrapnel wound to the left forearm, rated 10 percent; 
hearing loss in the right ear, rated 10 percent; tinnitus, 
rated 10 percent; malaria, rated noncompensable; and a 
residual shrapnel wound scar in the left eyebrow region, 
rated noncompensable.   

2.  The veteran has a college education, was last employed 
full time in 1984 as an elementary school teacher and has 
indicated that he became too disabled to work in January 
1999.

3.  The preponderance of the competent evidence of record 
does not show that the veteran's service-connected 
disabilities preclude him from maintaining substantially 
gainful employment consistent with his education and 
occupational experience. 

CONCLUSION OF LAW

The schedular criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disability have not been met, nor have the  criteria for 
referral for consideration of a total disability evaluation 
based on individual unemployability on an extraschedular 
basis been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claim (specifically, the minimum eligibility for 
schedular entitlement was not provided in a March 2005 VCAA 
letter); however, the veteran did receive information as to 
his requirement to show that he cannot work due to service-
connected disabilities in the March 2005 letter, and the 
exact schedular criteria was provided in post-decisional 
documents and a subsequent re-adjudication in the September 
2005 statement of the case, curing any prejudice presumed by 
the timing defect. See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision denies entitlement to the benefits sought on appeal, 
and the veteran was subsequently presented this information 
in an SOC, which re-adjudicated the contested claim.  See 
Prickett, supra (issuance of fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as in an SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  Moreover, the presumed error raised 
by such defect is rebutted because of evidence of actual 
knowledge on the part of the veteran and his representative, 
and other documentation in the claims file reflecting such 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim for entitlement to a TDIU.  See Sanders, supra.  That 
is, the veteran and his representative have shown by the 
nature of the argument presented that they are aware of what 
information and evidence is needed to support the claim, and 
it has not been contended otherwise.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim). 

Information was provided as to how a disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes post-service pertinent medical records, 
including VA examination reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the veteran was provided thorough VA 
examinations that are adequate for rating purposes.  As 
explained in more detail below, the veteran does not meet the 
scheduler criteria for a total disability rating based upon 
individual unemployability and the medical evidence does not 
show the criteria for referral for consideration for such a 
rating on an extraschedular basis have been met.  The 
evidence is adequate to adjudicate this appeal; there is no 
further duty to provide an examination or medical opinion.  

Applicable Legal Criteria - TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

Analysis

The veteran contends that the combination of his service-
connected disabilities prevent him from engaging in any type 
of gainful employment and that as a result, he should be 
awarded a TDIU.  

The veteran's service-connected disabilities are PTSD, rated 
30 percent; residuals of a shrapnel wound to the left 
forearm, rated 10 percent; hearing loss in the right ear, 
rated 10 percent; tinnitus, rated 10 percent; malaria, rated 
noncompensable; and a shrapnel wound scar in the left eyebrow 
region, rated noncompensable.  He has indicated in his 
application for a total disability rating based upon 
individual unemployability that he has a college education, 
was last employed full time in 1984 as an elementary school 
teacher and became too disabled to work in January 1999.

In reviewing the record, the Board notes that the veteran's 
application for compensation was construed as involving 
claims for increased ratings for his service-connected 
disorders as well as a claim for a TDIU.  The May 2005 rating 
decision addressed both the TDIU and increased rating claims.  
However, in filing his notice of disagreement (NOD), the 
veteran only posited disagreement with the claim for a TDIU 
and that is the only issue that has been developed for 
appellate review.  The veteran has submitted statements in 
which he claims that his service-connected conditions have 
become disabling to a degree that he cannot work.  The first 
question which the Board must address is whether he meets the 
criteria for the benefit sought on a schedular basis.  

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more, he does not satisfy 
the percentage rating standards for individual 
unemployability benefits.  See 38 C.F.R. § 4.16(a). 
However, the question remains whether such benefit is 
warranted an extraschedular basis.  38 C.F.R. § 4.16(b).

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience. Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence of record, to include 
reports of several VA examinations from March and April 2005, 
does not support the veteran's claim that his service- 
connected disabilities, standing alone, prevent him from 
engaging in all forms of substantially gainful employment 
consistent with his education and employment background.  
Initially, the Board notes that veteran's service-connected 
disabilities have not required frequent hospitalizations so 
as to affect a pursuit of employment or to render his 
symptoms outside the scope of the schedular criteria.  A VA 
audiological examination showed that the veteran continues to 
have bilateral hearing loss and tinnitus and has difficulty 
in communicating in a noisy environment.  Following 
additional VA examinations in March and April 2005, 
clinicians reported that his malaria and shell fragment wound 
scars had no effect on his employment.  Following a 
musculoskeletal examination during this time, the examiner 
opined that the veteran's service-connected muscle injury 
(shell fragment wound of the left forearm) had a moderate 
effect on his performance of daily activities and that more 
than light manual labor was not feasible using his left upper 
extremity.  It is pertinent to note here that, with respect 
to the veteran's hearing loss, tinnitus and left forearm 
disability, he has a college education and his employment 
background includes teaching.  After a VA psychiatric 
examination in April 2005, the examiner concluded that the 
veteran's PTSD did not contribute to any functional 
impairment or preclude employment; rather, the psychiatrist 
noted that the veteran retired due to advanced age from his 
career in education.  The veteran, as a layperson, is not 
competent to declare himself unemployable due to his service-
connected disabilities.   See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the competent evidence of record does not 
show that the veteran's service-connected PTSD, residuals of 
a shrapnel wound to the left forearm, hearing loss in the 
right ear, tinnitus, malaria and a residual shrapnel wound 
scar in the left eyebrow preclude him from maintaining 
substantially gainful employment consistent with his 
education and occupational experience and the evidence does 
not indicate that the veteran's case is outside the norm.  
Accordingly, referral for consideration of a total disability 
rating based upon individual unemployability due to a 
service- connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


